Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends on canceled claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 10-13, 15-16, 21, 23, 25 and 31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Holder et al. (US Patent No. US 10237384 B2 and Holder hereinafter)
Regarding Claim 1, Holder discloses a display system (figs. 1-3C and 4E), comprising: 
a display device (1) including at least one magnetic attachment portion (18); an attachment device (10) capable of attaching the display device to a computer monitor and/or large format display device (30, fig. 4E); 



    PNG
    media_image1.png
    737
    636
    media_image1.png
    Greyscale



Regarding Claim 4, Holder discloses the display system (figs. 1-3C and 4E), wherein the display device includes and/or holds at least one of the following articles: a document holder, an electronic device (1), a document clip, an electronic tablet, phone, computer monitor, electronic writing surface, pressure sensitive writing surface, interactive electronic input device, electronic charging device, adhesive-backed paper, paper notebook, book, picture frame, pin-up board, adhesive-coated display board, magnetic board, lighting surface, acoustic surface, visual privacy surface, mirror surface, and transparent surface, a protective cover, a visual privacy cover, a pens/pencil/eraser holder, a beverage holder, a plant holder, a headphone holder, an earbud holder, an electronic charging device, an adhesive-backed paper dispenser, a tape dispenser, a cord management system, and an electronic power management system.  
Regarding Claim 6, Holder discloses the display system of claim 1, wherein the attachment device further comprises: a connection portion connecting the first attachment portion and the second attachment portion.  
Regarding Claim 8, Holder discloses the display system of claim 6, wherein the connection portion holds the first and second attachment portions at an angle of between about 0 and about 180 degrees in relation to each other.  



    PNG
    media_image2.png
    618
    625
    media_image2.png
    Greyscale

Regarding Claim 10, Holder discloses the display system of claim 1 , wherein the second attachment portion adhesively (col 2, lines 54-56) or mechanically attaches the attachment device to the computer monitor and/or large format display device.  
Regarding Claim 11, Holder discloses the display system of claim 10, wherein the second attachment portion attaches the attachment system to the rear of the computer monitor and/or large format display device.  
Regarding Claim 12, Holder discloses the display system of claim 10, wherein the second attachment portion includes a removable adhesive strip (col 2, lines 54-56).  
Regarding Claim 13, Holder discloses the display system of claim 10, wherein the second attachment portion includes nails, screws, hook and loop, other male/female attachment systems, spring clamp, ratchet clamp, strap, belt, flexible wrap, friction fit, 
Regarding Claim 15, Holder discloses the display system of claim 1, where a user can detach and/or attach the display device to the attachment device and/or the computer monitor or large format display device with one hand.  
Regarding Claim 16, Holder discloses a method of using a display system (figs. 1-3C and 4E), comprising: attaching a first attachment portion of an attachment device to a display device; attaching a second attachment portion of the attachment device (10) to a computer and/or large format display device (30); wherein the first attachment portion includes a magnet (18) and is capable of mating with a magnetic attachment portion of the display device; and wherein the second attachment portion adhesively or mechanically attaches the display device to the computer and/or large format display device (shows in fig. 4E and col 4ines 15-45).  

    PNG
    media_image1.png
    737
    636
    media_image1.png
    Greyscale

Regarding Claim 21, Holder discloses the method of using a display system of claim 16, wherein the attachment device further comprises: a connection portion connecting the first attachment portion and the second attachment portion.  



    PNG
    media_image2.png
    618
    625
    media_image2.png
    Greyscale

Regarding Claim 23, Holder discloses the method of using a display system of claim 22, wherein the connection portion holds the first and second attachment portions at an angle of between about 0 and about 180 degrees in relation to each other.  
Regarding Claim 25, Holder discloses the method of using a display system of claim 21, wherein the second attachment portion adhesively (col 2, lines 54-56) or mechanically attaches the attachment device to the computer monitor and/or large format display device.  
 Regarding Claim 31, Holder discloses the display system of claim 1, wherein the large format electronic device is selected from a group consisting essentially of a television, LCD display screen (Laptop computer LCD display) or device, CRT display screen or device, plasma display screen or device, digital screen or device, high definition screen .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al in view of Funk et al (US Patent No. US 9441782 B2 and Funk hereinafter)
Regarding claim 9, Holder teaches the display system of claim 6. Holder fails to disclose wherein the connection portion is slidably connected to the second attachment portion such that the connection portion can slide along the length of the second attachment portion along the y-axis.  However, Funk teaches (figs.1 -2B) wherein the connection portion (127) is slidably connected to the second attachment portion (120) such that the connection portion can slide along the length of the second attachment portion along the y-axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection portion is slidably connected to 
Regarding claim 14, Holder teaches the display system of claim 1. Holder fails to disclose wherein the display device can tilt forward and backward relative to the computer monitor and/or large format display device and/or can swivel toward the computer monitor and/or large format display device.  However, Funk teaches (figs. 1-2B) wherein the display device can tilt (by the hinge 198) forward and backward relative to the computer monitor and/or large format display device and/or can swivel toward the computer monitor and/or large format display device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection portion is slidably connected to the second attachment portion of Funk to device of Holder in order to provide rotatble connection between display device and monitor.
Regarding claim 24, Holder teaches t method of using a display system of claim 21. Holder fails to disclose wherein the connection portion is slidably connected to the second attachment portion such that the connection portion can slide along the length of the second attachment portion along the y-axis.  However, Funk teaches (figs.1 -2B) wherein the connection portion (127) is slidably connected to the second attachment portion (120) such that the connection portion can slide along the length of the second attachment portion along the y-axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection portion is slidably connected to .

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al in view of Brittingham et al (US Patent No. US 10429884 B1 and Brittingham hereinafter)
Regarding claim 2, Holder teaches the display system of claim 1.  Holder does not explicitly disclose wherein the display device includes a whiteboard. However, Brittingham teaches wherein the display device includes a whiteboard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the whiteboard of Brittingham to device of Holder in order to provide accessory boards such as bulletin boards, whiteboards, and signs.
Regarding claim 17, Holder teaches method of using a display system of claim 16.  Holder does not explicitly disclose wherein the display device includes a whiteboard. However, Brittingham teaches wherein the display device includes a whiteboard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the whiteboard of Brittingham to method of Holder in order to provide accessory boards such as bulletin boards, whiteboards, and signs.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holder et al in view of Brittingham et al and further in view of JP-H10287091-A and MIYOSHI hereinafter
Regarding claim 3, Holder/ Brittingham teaches the display system of claim 2. Holder/ Brittingham fails to disclose wherein the whiteboard is a superhydrophilic whiteboard. However, MIYOSHI teaches ([0003] wherein the whiteboard is a superhydrophilic whiteboard.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the whiteboard of MIYOSHI to method of Holder/ Brittingham in order to easily erase by can draw characters and graphics easily wipe erase tool such as cloth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841